Citation Nr: 1108866	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  08-35 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected esophageal reflux disease.  

2.  Entitlement to an increased disability rating for service-connected esophageal reflux disease, currently rated as 10 percent disabling.

3.  Entitlement to an increased (compensable) disability rating for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to December 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2010, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For the reasons set forth below, the Veteran's claims must be remanded.

The Veteran claims that service connection is warranted for irritable bowel syndrome (IBS) as secondary to his service-connected esophageal reflux disease.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310.  At his hearing before the Board in July 2010, he testified that he was first diagnosed with IBS in 1999 or 2000, and that VA provided him medications for his disorder.  Based on its review of the many VA medical records on file spanning more than a decade, the Board notes that a diagnosis of IBS appears to have first been rendered in 2007.  The Veteran added that he had been told by his VA primary care physician, M.A.S., M.D., that his IBS was "linked together with my reflux."  See page 11 of July 2010 Hearing Transcript (Transcript).  The Board notes that M.A.S., MD., is shown to be the Veteran's "Attending Physician" in VA treatment records.  See January 2010 VA progress note.  The Veteran is not shown to have been examined by VA so that it could be determined if his diagnosed IBS is etiologically related to his service-connected esophageal reflux disease.  

VA must provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  As no such VA examination report is of record, namely an examination which includes an opinion as to the etiology of the Veteran's diagnosed IBS, on remand, an examination must be conducted.

The Veteran also stated at the hearing that he was being treated at the VA Medical Center (VAMC) in Oklahoma City.  The most recent records on file from this facility are dated in July 2010.  Copies of any available VA records subsequent to that time need to be obtained and incorporated in the claims file on remand.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.

Pertaining to his claims for increased evaluations for service-connected esophageal reflux disease and bilateral hearing loss, the Veteran testified at his video conference hearing in July 2010 that his service-connected esophageal reflux disease was "worse," in that he experiences regurgitation every times he bends over, for a period of four to six hours after he eats.  He noted that he was being treated at the Oklahoma City VAMC.  See Dunn, Bell.  He also testified that his service-connected bilateral hearing loss had become worse since he was last examined by VA.  

The Board also notes that the Veteran was last afforded VA examinations in March 2007, which addressed his two now-service-connected disabilities for which he now seeks higher initial ratings.  This was more than three years ago.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  In this instance, it appears to the Board that the March 2007 VA fee-basis examinations are stale as they were conducted more than three years ago.  The Board finds that thorough and contemporaneous medical examinations, that takes into account the records of prior medical treatment, should be conducted so that the respective disability evaluations will be a fully informed one must be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this case, the Veteran, as noted, essentially testified in July 2010 that his service-connected disabilities had increased in severity since he had last been examined by VA.

In light of the factors noted above, the Board concludes that, in this case, additional VA examinations are needed to render informed decisions on the claims.  38 C.F.R. § 3.159(c)(4).  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  The Veteran is also advised that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, this matter is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a notice letter and inform him that, given his testimony at his July 2010 hearing before the Board that he had been told by his VA primary care physician, M.A.S., M.D., that his IBS was "linked together with my reflux", he may wish to obtain a written statement from this doctor in support of his claim that his IBS is the result of, or has been aggravated by, his service-connected esophageal reflux disease and submit the statement for consideration.

2.  The RO/AMC should obtain any VA treatment records from the VA Medical Center in Oklahoma City, Oklahoma, dating from July 2010 to the present, and associate the records with the Veteran's claims file.

3.  The RO/AMC should arrange for the Veteran to be afforded an appropriate VA examination to determine the etiology of IBS.  The examiner should review the entire claims folder, examine the appellant, and render medical opinions as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) as to the following:

A.  Is it at least as likely as not that IBS is the result of the Veteran's active military service?

B.  Is it at least as likely as not that IBS is caused OR aggravated by the Veteran's service-connected esophageal reflux disease?

If it is determined that IBS was worsened by the Veteran's service-connected esophageal reflux disease, to the extent that is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

All indicated tests and studies should be accomplished.  The examination report should contain medical history and clinical findings, and a rationale for medical conclusions rendered.  

4.  The RO/AMC should also schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected esophageal reflux disease.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, any records of recent treatment.

The examiner should thoroughly review the symptomatology and severity of the effects of the Veteran's esophageal reflux disease in accordance with Diagnostic Code 7346 (see 38 C.F.R. § 4.114); in particular by noting any dysphagia, pyrosis, regurgitation, or arm or shoulder pain, as well as pain, vomiting, material weight loss, or hematemisis or melena with moderate anemia.

The examiner should also specify the frequency and severity of any "flare-ups" and any additional effects when the Veteran's symptoms are most problematic, as well as the degree of any effects of the Veteran's esophageal reflux disease on his health.  If there is no objective evidence of "flare-ups," and no effect on the Veteran's health, the examiner should so state.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The RO/AMC should be afforded a VA audio examination to ascertain the severity and manifestations of his service-connected bilateral hearing loss.  The claims file must be made available to the VA examiner, and the examiner should review the file prior to the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner should also discuss the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 477, 455-56 (2007) (recognizing that, because an extraschedular rating for hearing loss may be appropriate, VA examiners should comment on any functional effects of a hearing disability).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any of the scheduled examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

7.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the issues on appeal.  If the benefits sought are not granted in any respect, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

